
	

115 S2341 IS: Veteran Debt Fairness Act of 2018
U.S. Senate
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2341
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2018
			Mr. Tester (for himself, Mr. Brown, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the processing of veterans benefits by the
			 Department of Veterans Affairs, to limit the authority of the Secretary of
			 Veterans Affairs to recover overpayments made by the Department and other
			 amounts owed by veterans to the United States, to improve the due process
			 accorded veterans with respect to such recovery, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Debt Fairness Act of 2018. 2.Improving processing of veterans benefits by Department of Veterans Affairs (a)Notification of debts incurredThe Secretary of Veterans Affairs shall make such changes to such information technology systems of the Department of Veterans Affairs, including the eBenefits system or successor system, as may be necessary so that a person who is entitled to a payment from the Department by virtue of the person's participation in a benefits program administered by the Secretary will receive, at the request of the person, a notice from the Department (by electronic mail or other mechanism) whenever such person incurs a debt to the United States by virtue of such participation.
 (b)Updating dependent informationThe Secretary shall make such changes to such information technology systems of the Department, including the eBenefits system or successor system, as may be necessary so that whenever the Secretary records in such systems information about a dependent of a person, the person is able to review and revise such information.
 (c)Tracking of metricsThe Secretary shall make such changes to such information technology systems of the Department as may be necessary to track the following:
 (1)The number and amount of payments made by the Department to persons as part of a benefits program administered by the Secretary which result in the persons incurring a debt to the United States by virtue of such payments.
 (2)The average debt to the United States incurred by a person by virtue of a payment described in paragraph (1).
 (3)The frequency by which applications for relief under section 5302(a) of title 38, United States Code, are approved and denied.
 (4)Such other metrics as the Secretary considers appropriate. 3.Reforms relating to recovery by Department of Veterans Affairs of amounts owed by veterans to the United States (a)Indebtedness offsets (1)Limitation on scope of authoritySubsection (a) of section 5314 of title 38, United States Code, is amended—
 (A)by striking to subsections (b) and (d) of this section and inserting to paragraphs (2) through (6) of this subsection, subsections (b) and (e) of this section,; and (B)by adding at the end the following new paragraph:
						
 (2)The Secretary may only deduct under paragraph (1) an amount of the indebtedness of a veteran, the estate of a veteran, or a spouse or child of a veteran who is deceased if the indebtedness is a result of one or more of the following:
 (A)An error made by the veteran, estate, spouse, or child, as the case may be. (B)Fraud perpetrated by the veteran, estate, spouse, or child, as the case may be.
 (C)A misrepresentation made by the veteran, estate, spouse, or child, as the case may be. (3)(A)The Secretary may not deduct under paragraph (1) from any payment made under chapter 11 or 15 of this title more than the lessor of—
 (i)25 percent; or (ii)such other percent as the Secretary determines, pursuant to a request made under subparagraph (B), is the greatest percent that would not cause a hardship to the recipient of the payment.
 (B)A person whose future payments are to be reduced under paragraph (1) may request, via the administrative process prescribed under subsection (c), the Secretary make a determination under subparagraph (A)(ii) of this paragraph.
 (4)The Secretary may not deduct under paragraph (1) any amount relating to an indebtedness that was incurred by a veteran more than five years previously.
 (5)The Secretary may not deduct under paragraph (1) any amount relating to an indebtedness while the existence or amount of such indebtedness is being disputed under subsection (c).
 (6)The Secretary may not deduct under paragraph (1) any amount if the Secretary determines that the cost that would be incurred by the Department to recover such amount would exceed the amount to be recovered..
					(2)Due process
 (A)Minimum period for notice and secondary reviewSubsection (b) of such section is amended— (i)by amending paragraph (1) to read as follows:
							
 (1)has made reasonable efforts to notify such person of such person's right— (A)to dispute through prescribed administrative processes the existence or amount of such indebtedness;
 (B)to request a waiver of such indebtedness under section 5302 of this title; and (C)to request the Secretary make a determination under subsection (a)(3)(A)(ii).;
 (ii)in paragraph (2), by striking ; and and inserting a semicolon; and (iii)by striking paragraph (3) and inserting the following new paragraphs:
							
 (3)has notified such person, not later than 90 days before making any of such deductions—
 (A)about the proposed deductions; and (B)detailed information about the indebtedness, including, in the case of an overpayment, an itemized list of each overpayment and the specific reason for the overpayment; and
 (4)in any case in which the Secretary determines the amount of indebtedness of a person exceeds $2,500, the Secretary completes a secondary review to ensure that the determination is accurate and the indebtedness is subject to offset under this section..
						(B)Adjudication of disputes
 (i)In generalSuch section is amended— (I)by redesignating subsections (c) and (d) as subsections (d) and (e); and
 (II)by inserting after subsection (b) the following new subsection (c):  (c)(1)The Secretary shall prescribe an administrative process for—
 (A)the dispute of the existence or amount of an indebtedness subject to subsection (a); and
 (B)making requests under paragraph (3)(B) of such subsection. (2)The Secretary shall ensure that each dispute under paragraph (1)(A) is adjudicated not later than 120 days after the dispute is filed.
 (3)The Secretary may not submit to any debt collector (as defined in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)) any debt pending adjudication under the process prescribed under paragraph (1).
 (4)Nothing in this subsection shall be construed to prohibit a person from seeking relief from a court of competent jurisdiction..
 (ii)Limitations on interest and fees charged during period of disputeSection 5315 of such title is amended— (I)in subsection (b)(1), in the first sentence by striking or (B) and inserting (B) for any period during which the existence or amount of the indebtedness is being disputed under section 5314(c) of this title, or (C); and
 (II)in subsection (c)— (aa)by inserting (1) before The administrative; and
 (bb)by adding at the end the following new paragraph:  (2)No administrative costs may be charged under this section with respect to an indebtedness described in subsection (a) while the existence or amount of the indebtedness is being disputed under section 5314(c) of this title..
 (3)Effective dateThis subsection and the amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply with respect to deductions made under section 5314 of such title on or after such date.
				(b)Limitation on authority To sue To collect certain debts
 (1)In generalSection 5316(a) of title 38, United States, is amended— (A)in paragraph (1), by striking (2) and (3) and inserting (2), (3), and (4);
 (B)by redesignating paragraph (3) as paragraph (4); and (C)by inserting after paragraph (2) the following new paragraph (3):
						
 (3)No suit may be filed under this section to recover any indebtedness incurred more than five years previously..
 (2)Effective dateThis subsection and the amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply with respect to suits filed under section 5316 of such title on or after such date.
				(c)Repair of credit
 (1)In generalChapter 53 of such title is amended by adding at the end the following new section:  5320.Correction of erroneous information submitted to consumer reporting agencies (a)Correcting errors by the DepartmentIn any case in which the Secretary finds that the Department has submitted erroneous information to a consumer reporting agency about the indebtedness of any person who has been determined by the Secretary to be indebted to the United States by virtue of such person’s participation in a benefits program administered by the Secretary, the Secretary shall—
 (1)instruct the consumer reporting agency to remove such erroneous information from the consumer report of such person or take such other action as may be required to ensure that such erroneous information is not included in the report of such person; and
 (2)transmit to the consumer reporting agency such information as the consumer reporting agency may require to take such appropriate actions.
 (b)Correcting errors by debt collectorsIn any case in which the Secretary finds that a debt collector acting on behalf of the Department has submitted erroneous information to a consumer reporting agency about the indebtedness of any person who has been determined by the Secretary to be indebted to the United States by virtue of such person’s participation in a benefits program administered by the Secretary, the Secretary shall instruct the debt collector to request the consumer reporting agency remove such erroneous information from the consumer report of such person or take such other action as may be required to ensure such erroneous information is not included in the report of such person.”
 (c)NoticeNot later than 60 days after the date on which the Secretary issues an instruction under subsection (a)(1) or (b) with respect to a person, the Secretary shall notify the person that the Secretary issued such instruction.
 (d)DefinitionsIn this section: (1)The terms consumer report and consumer reporting agency have the meanings given such terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
 (2)The term debt collector has the meaning given such term in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by adding at the end the following new item:
					5320. Correction of erroneous information submitted to consumer reporting agencies..
 (d)AuditNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete an audit to determine the following:
 (1)The frequency by which the Department of Veterans Affairs makes an error that results in a payment to a person by virtue of such person's participation in a benefits program administered by the Secretary that such person is not entitled to or in an amount that exceeds the amount to which the person is entitled.
 (2)Whether and to what degree vacant positions in the Veterans Benefits Administration affect such errors.
 (e)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a plan and description of resource requirements necessary to align information technology systems to ensure that errors described in subsection (d)(1) are not the result of communication or absence of communication between information technology systems.
			
